Citation Nr: 0031457	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  94-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of traumatic arthritis at the 
metatarsophalangeal joint of the right great toe, rated as 
noncompensably disabling from September 3, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1992, with temporary duty in Saudi Arabia from 
February 16, to April 1, 1991.  He was awarded the Southwest 
Asia Service Medal with one Bronze Service Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the RO 
that granted a claim of entitlement to service connection for 
mild traumatic arthritis at the metatarsophalangeal joint of 
the right great toe and assigned a zero percent evaluation, 
effective from September 3, 1992.  This matter is also on 
appeal from a December 1994 rating decision by the RO that 
denied claims of entitlement to service connection for PTSD 
and a psychiatric disability other than PTSD.  The veteran 
testified at a hearing at the RO in September 1996 and at a 
hearing before a member of the Board in September 2000.  At 
his September 2000 hearing, the veteran withdrew his appeal 
of service connection for a psychiatric disability other than 
PTSD.  Therefore, this issue is no longer before the Board 
and will not be addressed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.204 (2000).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of the right toe issue therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, September 
3, 1992.


REMAND

Right Toe

The veteran's service-connected right toe disability has been 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5284 (2000).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional debility caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  DeLuca, supra.  
In cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of 38 C.F.R. §§ 4.40 and 
4.45 per DeLuca depends on the nature of the foot injury, and 
whether it involves limitation of motion.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  In the veteran's case, his 
service-connected traumatic arthritis at the 
metatarsophalangeal joint of the right great toe includes 
arthritis; therefore, consideration of limitation of motion 
is implicated in rating the veteran's disability under 
Diagnostic Code 5284.  Id.  (Degenerative and traumatic 
arthritis are rated in accordance with the criteria set forth 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2000), which 
specifically requires that arthritis be rated on the basis of 
limitation of motion under the appropriate codes.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003.)  

At his September 2000 hearing, the veteran described some of 
the problems he experienced, which he believed were due to 
service-connected disability, including swelling and pain 
when walking.  The clear implication of the veteran's 
testimony is that he believes his disability has worsened 
since the time of his last VA examination in October 1992.  
Under the circumstances, therefore, the duty to assist 
includes the duty to provide him with a new examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should 
have scheduled the appellant for another examination where 
appellant complained of increased disability two years after 
the last examination).  Consequently, a remand is required.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

Moreover, at his September 2000 hearing, the veteran also 
indicated that he was receiving treatment for the right toe 
at the VA hospital in Charleston.  A review of the record 
reveals that records from the VA hospital in Charleston have 
neither been requested nor associated with the claims file; 
yet, such records may be pertinent to the veteran's claims.  
(VA adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
file, a remand is required.  See Bell, supra.

PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000); 64 Fed. Reg. 32,807-32,808 (1999).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service (see written 
statements in August 1993, May 1994, and June 1995; 
February 1996 RO hearing testimony; September 2000 Board 
hearing testimony; and September 1996 statement from the 
veteran's representative).  In the present case, the veteran 
has been found to have PTSD by VA since December 1992.

Under the circumstances, the Board finds that the duty to 
assist has not been fulfilled because the avenues available 
for corroborating the veteran's claim have not been fully 
explored.  The evidence of record shows that the RO obtained 
the veteran's service medical records, and contacted the 
veteran, by letters in May 1993 and April 1994, and asked 
that he provide the RO with specific information regarding 
his stressors (the events, the dates, his unit of assignment, 
and/or the names of witnesses).  Subsequently, in September 
and November 1997, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (previously 
known as the U.S. Army and Joint Services Environmental 
Support Group) and a response was received in February 1998.  
USASCRUR enclosed a proposed unit citation for elements of 
the 3rd Armored Cavalry Regiment (3rd ACR), the unit provided 
by the veteran, for accomplishments during Operation Desert 
Storm, and a brief history of the 3rd ACR during such time.  
USASCRUR noted that the veteran had temporary duty in Saudi 
Arabia from February 16, to April 1, 1991.  USASCRUR also 
confirmed that available U.S. Army casualty files listed a 
Sergeant Felder as killed due to friendly fire on 
February 26, 1991, which the veteran had identified 
previously.

However, the record does not indicate that the RO contacted 
USASCRUR to search its records to determine whether the 
veteran's other claimed stressors could be corroborated with 
respect to witnessing the deaths of PFC Allison in Germany in 
1987 (see written statements in August 1993 and June 1995), 
SPC Wright (see veteran's written statements in August 1993 
and May 1994; and September 1996 written statement from 
veteran's representative), and Sergeant Evans (see written 
statements in August 1993 and May 1994; and September 1996 
written statement from veteran's representative).  Therefore, 
a remand is warranted so that the RO can ask the veteran once 
again to specify the dates, times, and locations of the 
claimed stressors, and to ask USASCRUR to search for 
supporting evidence of the stressor events.  38 C.F.R. § 19.9 
(2000).  It should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

Based on a review of the evidence, the Board finds that it 
would be useful to schedule the veteran for a VA psychiatric 
examination that takes into account the supporting evidence 
of the claimed stressors in light of the fact that the 
veteran has not had a formal VA examination since May 1994, 
especially one that considered the February 1998 USASCRUR 
response.  38 C.F.R. § 19.9 (2000).  All actions taken by the 
RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims file.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, a new 
examination is necessary to better evaluate the veteran's 
claim of service connection for PTSD.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When the veteran 
testified before a member of the Board in September 2000, he 
indicated that he was receiving treatment for PTSD at the VA 
hospital in Charleston, South Carolina.  A review of the 
record reveals that these records have not been associated 
with the claims file; yet, such records may be pertinent to 
the veteran's claim.  See Bell, supra.

Second, the record indicates that the veteran has been 
receiving Social Security benefits since August 1993 as 
reflected by an August 1993 Notice of Award from the Social 
Security Administration (SSA).  However, the SSA decision is 
not part of the record, making it unclear whether the 
veteran's Social Security benefits were based on disability 
from PTSD.  Nevertheless, in order to ensure that his claim 
is adjudicated on the basis of a complete evidentiary record, 
these records should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Finally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2000).  In the present case, the record shows that the RO 
last issued a SSOC relative to the veteran's PTSD claim in 
March 1998.  A review of the record indicates that evidence 
has been received by the RO since then, including service 
personnel records and records from USASCRUR in February 1998.  
The additional evidence contains evidence pertaining to the 
veteran's claim and therefore is "pertinent" to the claim 
on appeal.  The appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing.  See 
38 C.F.R. § 19.31 (2000).  Because no statement from the 
veteran indicating a desire to waive his right of RO review 
has been received with respect to his service personnel 
records or records received from USASCRUR, a remand is 
required to allow the RO opportunity to adjudicate this claim 
in light of the new evidence.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should also obtain more 
clarification from the service department 
regarding exactly which units the veteran 
served in, where his unit was located, 
and the unit's proximity to the veteran's 
alleged in-service stressors.  Any 
additional development indicated should 
be undertaken, and the information 
received should be associated with the 
veteran's claims file.  

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his right toe and PTSD that has not 
already been made part of the record.  
The RO should also obtain VA treatment 
records from the VAMC in Charleston, 
South Carolina since October 1993 (see 
October 1993 written statement and 
September 2000 hearing), if any, and 
ensure that all pertinent records of VA 
treatment have been procured for review.  
The RO should contact the SSA to obtain 
any records pertinent to the veteran's 
receipt of Social Security benefits as 
well as the medical records relied upon 
when SSA addressed such a claim.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
any records sought by the RO are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of the alleged 
stressors (see written statements in 
August 1993, May 1994, and June 1995; and 
September 1996 written statement from 
veteran's representative).  At a minimum, 
the RO should provide USASCRUR with 
copies of the veteran's DD-214, service 
personnel records, a stressor list 
prepared by the RO, and any other 
information provided by the veteran that 
is responsive to USASCRUR's needs.  

5.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination, conducted by two 
psychiatrists, to determine if he 
currently has PTSD due to in-service 
stressor(s).  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folder 
should be made available to and be 
reviewed by the examining physicians 
prior to the examination so that the 
veteran's psychiatric history may be 
reviewed, as well as any report 
corroborating the veteran's experiences.  
Consideration should be given to any 
evidence that supports the veteran's 
claims of in-service stressors, or the 
lack of such evidence.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiners should comment on the link 
between the current symptomatology and 
the in-service stressors that have been 
corroborated (see February 1998 USASCRUR 
response, for example).  If PTSD is not 
found, the examiners should provide a 
consensus opinion reconciling such a 
conclusion with the opinions from all VA 
examiners since December 1992 noting 
either an assessment or a diagnosis of 
PTSD.  The examination report should 
include complete rationale for all 
opinions expressed.

6.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the severity of his service-
connected traumatic arthritis at the 
metatarsophalangeal joint of the right 
great toe.  The examiner should review 
the claims file, examine the veteran, 
conduct range of motion studies and any 
indicated tests, and then describe all 
symptomatology attributable to the 
service-connected disability.  The 
examiner should render an opinion as to 
the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray all disabling factors in terms 
"mild," "moderate," or "severe" foot 
disability.  See DeLuca, supra.  To the 
extent that the VA examiner finds 
disability of the foot which can be 
disassociated from the service-connected 
right toe disability, he/she should 
explain the evidence relied upon to 
disassociate that disability from the 
service-connected disorder.

7.  The RO should ensure that all 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for further 
action.

8.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  With respect 
to the service-connected right toe issue, 
the RO should also consider whether 
"staged" ratings are appropriate.  
Fenderson, 12 Vet. App. at 119.  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since issuance of the 
March 1998 SSOC.  38 C.F.R. § 19.31 
(2000).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 11 -


